Citation Nr: 1540702	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  10-47 47 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to an effective date earlier than March 13, 2007, for service connection for erectile dysfunction associated with post traumatic stress disorder, and the special monthly compensation benefits (SMC) based on the loss of use of a creative organ.



REPRESENTATION

Appellant represented by:	Maryland Department of Veterans Affairs


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from September 1967 to August 1969. 

This matter comes before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  


FINDINGS OF FACT

1.  The Veteran separated from service in August 1969.

2.  The RO received the Veteran's claim of service connection for erectile dysfunction on March 13, 2007.

3.  The RO granted the Veteran service connection for erectile dysfunction effective from March 13, 2007.


CONCLUSION OF LAW

The criteria for an effective date prior to March 13, 2007, for service connection for erectile dysfunction associated with post traumatic stress disorder, and the SMC benefits based on the loss of use of a creative organ have not been met.  38 U.S.C.A. §§ 1114(k), 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.157, 3.400, 3.401 (2015).








REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

In this regard, the Veteran is challenging, in substance, the initial effective date assigned for service connection for erectile dysfunction, and the SMC based on the loss of use of a creative organ to which he then becomes entitled.  In Dingess, supra, the Court also held that in cases where a claim has been granted and an initial effective date has been assigned, the claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id, at 490-91; See also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence, including the Veteran's service treatment records and his post-service records from the Washington VA Medical Center.  See 38 U.S.C.A. § 5103A(b).

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claim below, the Board has reviewed all of the evidence in the Veteran's electronic VA claim's file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Claim

The Veteran seeks an effective date prior to March 13, 2007, for the award of service connection and the payment of SMC based on the loss of use of a creative organ.  The Veteran and his representative appear to argue that the claimant should be awarded an effective date from the first treatment record that documents his problem with erectile dysfunction and this problem being caused by the medication he takes for his service-connected PTSD.  He has been service connected since February 8, 2000.

With respect to effective dates, the general rule found at 38 C.F.R. § 3.400 is that for all claims received by VA more than one year after the appellant's separation from active duty, the effective date for these benefits shall be the date of the receipt of the claim or the date that entitlement arose, whichever is later.  

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action, indicating intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim.  Id.  Such an informal claim must identify the benefits sought.  Id. 

The record shows that the Veteran separated from service in August 1969.  VA received his claim of service connection for erectile dysfunction on March 13, 2007.  In a July 2008 rating decision, the RO granted the Veteran service connection for erectile dysfunction effective from March 13, 2007, as well as awarded him SMC based on the loss of use of a creative organ effective from March 13, 2007.  

A condition precedent for the award of SMC based on the loss of use of a creative organ for a male Veteran such as the appellant is service-connection for erectile dysfunction.  Moreover, the record shows that the Veteran filed the current claim more than one year after his separation from active duty and therefore the date of receipt of the claim or the date entitlement arose, whichever is later, is its earliest effective date.   See 38 C.F.R. § 3.401(a)(2).  Accordingly, the Board finds that the grant of SMC may be no earlier than the date he filed his claim for service connection, which is the date the RO assigned.  

In reaching this conclusion, the Board has not overlooked the Veteran and his representative's claims that the appellant's pre-March 13, 2007, treatment records document his complaints and treatment for erectile dysfunction due to the medication he takes for his service-connected PTSD.  However, the Board finds that none of the pre-March 13, 2007, treatment records can act as an earlier informal claim because none of them show intent on the part of the Veteran to seek the benefit at issue.  


ORDER

Entitlement to an effective date prior to March 13, 2007, for service connection for erectile dysfunction associated with post traumatic stress disorder, and the SMC benefits based on the loss of use of a creative organ is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


